Citation Nr: 0314079	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-23 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, appellant's uncle


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for residuals of frozen feet.  The veteran 
appealed, and in May 2001, the Board remanded the claim for 
additional development.  

With regard to the claims for service connection for 
residuals of a head injury, an acquired psychiatric disorder, 
and PTSD, prior to adjudicating these issues, the Board is 
undertaking additional development pursuant to authority 
granted by 38 C.F.R. § 19.9 (2002).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002); see also 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  

In December 2000 a hearing was held at the RO before C.W. 
Symanski, who is the Member of the Board rendering the final 
determination in this claim, and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  


FINDING OF FACT

The veteran does not have residuals of frozen feet 
attributable to military service or to any incident of active 
duty.  





CONCLUSION OF LAW

Residuals of frozen feet were not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002)  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002); see also Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003); VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons 
provided below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
June 1999 decision that the evidence did not show that the 
criteria had been met for service connection for residuals of 
frozen feet.  He was again notified of the criteria required 
for service connection in the October 1999 statement of the 
case (SOC) and in a July 2002 supplemental statement of the 
case (SSOC).  Therefore, the rating decision, as well as the 
SOC and the SSOC, informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, the 
SOC and the SSOC sent to the appellant informed him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  In this regard, the veteran's service 
medical records have been obtained, and VA medical records 
and records from the Social Security Administration (SSA) 
have been associated with the claims files.  Although it does 
not appear that the veteran has been afforded a VA 
examination covering the disability in issue, the Board finds 
that the evidence, discussed infra, to include a lack of 
evidence in the service medical records showing that the 
veteran was treated for frozen feet, lack a competent opinion 
showing that the veteran currently has residuals of frozen 
feet or that such residuals are related to his service, 
warrants the conclusion that a remand for an examination 
and/or an opinion is not necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).  Given the 
foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim.  With regard to the 
VCAA, in October 2001, the veteran was informed of the VCAA, 
and he was requested to identify all sources of records, 
including but not limited to VA and non-VA health care 
providers, who may have evidence relevant to his claim.  
However, there is no record of a reply that is responsive to 
this letter.  The Board therefore finds that VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App.183 
(2002).  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

II.  Service Connection  

The veteran argues that he has residuals of frozen feet as a 
result of his service.  A review of his oral and written 
statements shows that he asserts that he had stinging and 
pain in his feet during his service in Germany, and that his 
feet turned black at that time.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

The veteran's service medical records show that in April 
1979, he was treated at a podiatry clinic for calluses.  
Between July and August of 1979, he was treated for a foot 
callus that started as a blister.  The veteran's separation 
examination report, dated in December 1981, shows that his 
feet were clinically evaluated as normal.  In an accompanying 
report of medical history, he denied having had foot trouble 
or skin diseases, ever having been a patient in a hospital, 
and treatment for other than a minor illness in the last five 
years.  

As for the relevant post-service medical evidence, it 
consists of VA outpatient treatment and hospital reports, 
dated between 1992 and 2000.  These reports show that 
beginning in 1992, the veteran occasionally received 
treatment for foot symptoms that included calluses and 
tylomas.  Other diagnosed foot conditions included 
onychomycosis, hyperkeratosis, hallux abducto valgus, hammer 
toe, intractable plantar keratosis, pes planus, plantar 
fasciitis, and flexor instability of the right second digit.  
Reports, dated in May 1997, show that he underwent an Austin 
bunionectomy with absorbable pin fixation and arthodesis of 
the second proximal interphalangeal joint with K-wire.  The 
diagnosis was hallux abducto valgus of right foot and hammer 
toe second digit of right foot.  Several of the 
aforementioned reports show that he reported a history of 
frostbite while in the service and/or contain notations of 
status-post frostbite and chilblains.  

Records from the Social Security Administration (SSA) show 
that in May 1993, the veteran was determined to be disabled 
as of August 1992 due to a primary diagnosis of substance 
addiction disorders and a secondary diagnosis of affective 
disorders.  These reports include reports from Carla B. 
Gerstenberg, D.P.M., dated between 1995 and 1996, which show 
treatment for foot symptoms that included foot pain, bent 
toes and calluses.  The veteran reported a past medical 
history of frostbite of the feet.  

The Board finds that the claim must be denied.  The veteran's 
service medical records, discussed supra, do not show 
treatment for cold exposure at any time.  His feet were 
clinically evaluated as normal in his December 1981 
separation examination report.  The Board further notes that 
under 38 U.S.C.A. § 1131, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, 
there is no competent evidence showing that the veteran 
currently has disorders of the feet which are residuals of 
frozen feet/cold exposure.  TO the extent that there are some 
notations of status-post frostbite in the medical evidence, 
these notations are clearly by history, none of them are 
shown to have been based on a review of the claims files or 
other detailed and reliable medical history, and all of them 
lack any other indicia of reliability, such as support with 
citation to clinical findings.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Furthermore, even assuming that the veteran was 
shown to have residuals of frostbite, there is no competent 
evidence showing that this, or any of the other previously 
discussed diagnosed foot disorders, are related to cold 
exposure during service (or to any other incident of 
service).  Therefore, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for residuals of frozen feet, and that service connection for 
residuals of frozen feet is not warranted.  See 38 C.F.R. 
§ 3.303.  

The Board has considered the oral and written testimony of 
the veteran, who has asserted that the claimed condition is 
related to his service.  However, as a layperson, the veteran 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski , 2 Vet. 
App. 492 (1992).  The Board considered the applicability of 
"benefit of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of frozen feet is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

